 

Exhibit 10.1

 

INTERCEPT PHARMACEUTICALS, INC.

 

NON-EMPLOYEE DIRECTOR COMPENSATION POLICY

 

The Board of Directors of Intercept Pharmaceuticals, Inc. (the “Company”) has
approved the following Non-Employee Director Compensation Policy (this “Policy”)
which establishes compensation to be paid to non-employee directors of the
Company, to provide an inducement to obtain and retain the services of qualified
persons to serve as members of the Company’s Board of Directors.

 

Applicable Persons

 

This Policy shall apply to each director of the Company who is not an employee
of, or compensated consultant to, the Company or any Affiliate (each, an
“Outside Director”). “Affiliate” shall mean an entity which is a direct or
indirect parent or subsidiary of the Company, as determined pursuant to Section
424 of the Internal Revenue Code of 1986, as amended.

 

Equity Grants

 

Annual Equity Grants

 

Each Outside Director who has served as a member of the Board of Directors for
at least nine months prior to the date of the Company’s annual meeting of
stockholders (the “Annual Meeting Date”) shall be granted, automatically and
without any action on the part of the Board of Directors, under the
Company’s 2012 Equity Incentive Plan or any successor plan (the “Equity Plan”) a
non-qualified stock option and/or restricted shares of the Company’s common
stock (“Restricted Stock”) each year on such Annual Meeting Date. The following
table sets forth the value of the stock options and Restricted Stock to be
granted to the Outside Directors as part of their annual equity grants:

 

   Stock Options   Restricted Stock  Chairperson of the Board  $60,000  
$60,000  Other Outside Directors  $47,500   $47,500 

 

The equity grants shall vest on the one-year anniversary of the date of grant,
subject to the Outside Director’s continued service on the Board of Directors;
provided, however, that if the next subsequent Annual Meeting Date is held prior
to the one year anniversary date from the grant, the equity grants shall vest as
of the close of business on the day immediately preceding such Annual Meeting
Date, subject to the Outside Director’s continued service on the Board of
Directors. The grants shall vest in full immediately prior to a change in
control of the Company.

 

Initial Equity Grants for Newly Appointed or Elected Directors

 

Each new Outside Director shall be granted (i) a non-qualified stock option
under the Equity Plan to purchase shares of the Company’s common stock
equivalent to $95,000 in value and (ii) shares of Restricted Stock equivalent to
$95,000 in value. The grant shall be made automatically and without any action
on the part of the Board of Directors, on the first Annual Meeting Date
immediately following the appointment of the new Outside Director; provided,
however, that if the new Outside Director is initially elected on such Annual
Meeting Date, the date of grant shall be the Annual Meeting Date upon which such
Outside Director was initially elected to the Board of Directors.

 



 

 

 

The equity grants shall vest annually over three years on the anniversary of the
date the Outside Director was first elected or appointed to the Board of
Directors (each, an “Anniversary Date”), subject to the Outside Director’s
continued service on the Board of Directors; provided, however, if the next
subsequent Annual Meeting Date (starting from the Annual Meeting Date in the
year after the initial equity grants are made) is held prior to the Anniversary
Date in that year, the annual vesting for such year shall occur on the day
immediately preceding the date of the Annual Meeting Date in such year, subject
to the Outside Director’s continued service on the Board of Directors. The
grants shall vest in full immediately prior to a change in control of the
Company.

 

Calculation Methodology

 

The number of shares underlying the stock options to be granted to Outside
Directors shall be determined based on a Black-Scholes calculation (using the
assumptions the Company uses to determine the fair value of an option grant in
accordance with the accounting rules) on the date of grant. The number of shares
of Restricted Stock to be granted to Outside Directors shall be based on the
fair market value of the Company’s common stock as determined in the Equity Plan
on the date of grant. All stock options shall have an exercise price equal to
the fair market value of the Company’s common stock as determined in the Equity
Plan on the date of grant.

 

Cash Fees

 

Annual Cash Payments

 

The following annual cash fees shall be paid to the Outside Directors serving on
the Board of Directors and the Audit Committee, Compensation Committee and
Nominating and Governance Committee, as applicable.

 

 

Board of Directors or Committee of Board of Directors  Annual Retainer Amount
for Chair   Annual Retainer Amount for Other Members  Board of Directors 
$65,000   $40,000  Audit Committee  $15,000   $7,500  Compensation Committee 
$10,000   $5,000  Nominating and Governance Committee  $7,000   $3,000 

 



2

 

 

Payment Terms for All Cash Fees

 

Cash payments payable to Outside Directors shall be paid quarterly in arrears as
of the last day of each fiscal quarter. Committee cash fees shall commence
effective as of January 1, 2014.

 

Following an Outside Director’s first election or appointment to the Board of
Directors, such Outside Director shall receive his or her cash compensation
pro-rated during the first fiscal quarter in which he or she was initially
appointed or elected for the number of days during which he or she provides
service. If an Outside Director dies, resigns or is removed during any quarter,
he or she shall be entitled to a cash payment on a pro-rated basis through his
or her last day of service.

 

Expenses

 

Upon presentation of documentation of such expenses reasonably satisfactory to
the Company, each Outside Director shall be reimbursed for his or her reasonable
out-of-pocket business expenses incurred in connection with attending meetings
of the Board of Directors and Committees thereof or in connection with other
business related to the Board of Directors, and each Outside Director shall also
be reimbursed for his or her reasonable out-of-pocket business expenses
authorized by the Board of Directors or a Committee of the Board of Directors
that are incurred in connection with attendance at various conferences or
meetings with management of the Company. Each Outside Director shall abide by
the Company’s travel and other policies applicable to Company personnel.

 

Amendments

 

The Compensation Committee or the Board of Directors shall review this Policy
from time to time to assess whether any amendments in the type and amount of
compensation provided herein should be adjusted in order to fulfill the
objectives of this Policy.

 



3

 

 

